letteragreementreapac_image1.jpg [letteragreementreapac_image1.jpg]






November 19, 2016


Langley Holdings plc.
Enterprise Way, Retford
Nottinghamshire, DN22 7HH, United Kingdom
Attn:    Bernard A. Watson, Group Commercial Director


Piller USA, Inc.
45 Wes Warren Drive
Middletown, New York 10941-2047
Attn: A.C. Dyke, Chairman


Re:
Asset Purchase Agreement dated September 29, 2016



Dear Bernard:
    
We refer you to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”) dated September 29, 2016 by and among Active Power, Inc., a Delaware
corporation (the “Seller”), Piller USA, Inc., a Delaware corporation (the
“Buyer”) and Langley Holdings plc, a United Kingdom public limited company (the
“Parent”). Capitalized terms used herein but not otherwise defined in this
letter agreement shall have the meanings given thereto in the Asset Purchase
Agreement. In connection with the closing of the transactions contemplated by
the Asset Purchase Agreement, the Seller, the Buyer and the Parent hereby agree
that the following shall apply:


1.Addition of Buyer Parties and Purchase of Certain Equity Interests. Piller
Group GmbH, Piller Germany Gmbh & Co. Kg. and Piller UK Ltd. shall each hereby
be considered a “Buyer” under the Asset Purchase Agreement. Piller Group GmbH
shall purchase the shares of Active Power (Hong Kong) Limited. Piller Germany
Gmbh & Co. Kg. shall purchase the shares of Active Power (Switzerland) AG.
Piller UK Ltd. shall purchase the shares of Active Power Solutions Ltd.
2.Waiver of Consent to Assign. Pursuant to 4.2 of the Asset Purchase Agreement,
prior to the Closing, the Seller is required to obtain all third party consents
that are required to effectively transfer the Acquired Assets to the Buyer. The
Buyer hereby waives the requirement that the counterparties to the agreements
listed on Exhibit A attached hereto consent to the assignment such agreements.
3.Waiver of Requirement to Enter into a Sublease. Pursuant to Section 4.8 of the
Asset Purchase Agreement, at the Closing, the Buyer and the Seller shall enter
into a sublease for the Headquarters Facility. The Parties hereby waive the
requirement that the Buyer and the Seller enter into a sublease for the
Headquarters Facility prior to the Closing. The Parties hereby agree to





--------------------------------------------------------------------------------

Execution Version


use their commercially reasonable efforts to reach a mutually agreeable solution
to the issue of the Buyer’s access to the premises located at the Headquarters
Facility within thirty (30) days of the Closing. The Buyer hereby agrees to
remit to the Seller all rent and building and facilities expenses associated
with the premises located at the Headquarters Facility for each month the Buyer
has access to the Headquarters Facility.
4.Purchase of Certain Intercompany Loans. The intercompany loan receivables held
by the Seller associated with the following subsidiaries shall be purchased by
Parent instead of Buyer: (i) Active Power Solutions Ltd. in the amount of
$2,651,892 as of October 31, 2016, (ii) Active Power (Germany) GmbH in the
amount of $3,368,712 as of October 31, 2016 and (iii) Active Power (Beijing) Co.
Ltd. in the amount of $2,184,261 as of October 31, 2016.
5.Retained Assets and Retained Liabilities. The following items listed on
Exhibit B attached hereto shall be included in the definition of Retained Assets
and the following items listed on Exhibit C attached hereto shall be included in
the definition of Retained Liabilities.
6.Threatened Claim. Pursuant to Section 5.1(ii) of the Asset Purchase Agreement,
the Buyer is not obligated to consummate the transactions to be performed by it
in connection with the Closing unless the representations and warranties set
forth in part 2 of the Asset Purchase Agreement are true and correct as of the
Closing Date. Section 2.17 of the Asset Purchase Agreement states that there are
no claims, actions, suits, demands or other proceedings pending or, to the
Sellers’ Knowledge, threatened against the Seller or affecting the Seller or any
of its property. Buyer and Parent hereby acknowledge the presence of the
threatened claim as more fully described on Exhibit D attached hereto (the
“Claim”) and, with respect to the Claim, hereby waive the requirement of Section
5.1(ii) of the Asset Purchase Agreement.
7.Further Assurances. The Seller agrees to execute and deliver any further
instruments and take such other action as Buyer or Parent may reasonably request
with respect to the transactions contemplated by this letter agreement.
8.Miscellaneous. Except as amended by the provisions of this letter agreement,
the terms and provisions contained in the Asset Purchase Agreement shall
continue to govern the rights and obligations of the parties, and all provisions
and covenants in the Asset Purchase Agreement shall remain in full force and
effect as stated therein. This letter agreement and the Asset Purchase Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter thereof and hereof.
9.Counterparts. This letter agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of the executed signature pages by
facsimile transmission or in “portable document format” shall constitute
effective and binding execution and delivery of this letter agreement.





--------------------------------------------------------------------------------

Execution Version


Signature page follows.







--------------------------------------------------------------------------------


Execution Version


Please acknowledge that this letter agreement accurately reflects the agreement
between the parties hereto regarding the matters set forth above by executing
this letter agreement in the space provided below.
Sincerely,
ACTIVE POWER, INC.


By: /s/ Mark A. Ascolese
Mark A. Ascolese, CEO






Accepted and agreed as of the date
first set forth above:




PILLER USA, INC.




By:     /s/ A.C. Dyke
Name:     A.C. Dyke
Title:     Chairman




LANGLEY HOLDINGS PLC




By:     /s/ Bernard Langley
Name:     Bernard Langley
Title:     Director








Signature Page to
Letter Agreement

